180 U.S. 26
21 S.Ct. 282
45 L.Ed. 408
YAZOO & MISSISSIPPI VALLEY RAILWAY COMPANY et al.,  Plffs. in Err.,v.WIRT ADAMS.
No. 355.
Argued October 22, 23, 1900.
Decided January 7, 1901.

Messrs. Wm. D. Guthrie, Edward Mayes, and Noel Gale for plaintiffs in error.
Messrs. R. C. Beckett and F. A. Critz for defendant in error.
Statement by Mr. Justice Brown:
This was an action against the Yazoo Company and the Illinois Central Company for state, county, municipal, and privilege taxes for the year 1898, upon the property of the Louisville, New Orleans, & Texas Company, which became the property of the Yazoo Company by virtue of the consolidation of October 24, 1892, and has since been operated by the defendants.
Mr. Justice Brown delivered the opinion of the court:


1
This case does not differ materially from the one just decided (ante, 240), except as to the year for which the taxes were assessed. A joint plea was filed by the defendants setting up a claim to exemption under the charter of the former Louisville Company, which for twenty-five years from March 3, 1882, appropriated all taxes to its construction debts, with a proviso that this appropriation should cease when the profits were sufficient to enable it to declare and pay an annual dividend of 8 per cent upon the capital stock, over and above the payment of its debts and liabilities. But this plea did not allege that the railroad was built under this charter, nor that the profits had not been sufficient to pay the dividends; and a demurrer was interposed for these reasons, which was sustained by the court.


2
Defendants then, under leave to answer over, filed two pleas, of which the first, called the amended or second plea, rectified the two foregoing omissions, and set up that this exemption was an irrepealable contract of appropriation of the taxes, and protected by the contract clause of the 14th Amendment.


3
The third plea set up the record and decision in Natchez, J. & C. R. Co. v. Lambert, 70 Miss. 779, 13 So. 33, as res judicata, and alleged that the contrary decision of June 20, 1898, in the case of Adams v. Yazoo & M. Valley R. Co. was violative of the contract clause. Then followed a maze of replications, rejoinders, and demurrers, into which it would be wholly unprofitable to enter. Suffice it to say that from this 'labyrinth of special pleadings,' as it was termed by the supreme court (77 Miss. 780), three questions were evolved:


4
First. Whether the provisions of § 21 of the charter of the Mobile & Northwestern Company constituted a valid and irrepealable contract between the state and the railroad company under the Mississippi Constitution of 1869.


5
Second. Whether, conceding its validity, the consolidation of 1892 operated to terminate this contract.


6
Third. Whether the decision in the Lambert Case operated as an estoppel against the prosecution of this action.


7
It is sufficient to say of the third question that it is not Federal in its character. What weight shall be given as an estoppel to a prior judgment of the same court is not a matter which can be reviewed here. We do not understand this point to be pressed.


8
The second question we have already disposed of in the main case. The immunity from taxation, contained in the charters of the constituent companies, did not inure to the new company formed by the consolidation of 1892.


9
In the view we have taken of the second question the first becomes immaterial, as we have held in the prior case.


10
It is stipulated that another case (No. 356) brought against these companies for the taxes of 1898 upon the property of the Natchez, Jackson, & Columbus division of the Louisville Company, now owned and operated by the Yazoo Company, shall abide the result of this.


11
The judgment of the Supreme Court of Mississippi in these cases is therefore affirmed.